DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.
 
Response to Amendment
The amendment filed on 8/31/2022 has been entered. Claims 1-17 remain pending in the present application. Claims 4 and 9 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7-8, 10-11, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoernicke (EP 3,318,935) in view of Thompson (US Patent 6,192,397) in view of Law et al. (US PGPUB 20180114414).

Regarding Claim 1; Hoernicke teaches; An apparatus, comprising: 
a process control system; (Hoernicke; at least paragraph [0009]; disclose a modular process plant)
an engineering tool; (Hoernicke; at least paragraph [0009]; disclose a micro controller for interfacing with the process module and controllable control objects)
at least one process module, provided by the engineering tool, the at least one process module comprising a first processing module and a second process module; and (Hoernicke; at least paragraphs [0009] and [0037]; disclose a plurality of interconnected process modules and wherein each process module includes a plurality of control objects in which the micro controller creates various groups of control object groups V1.1 to V1.n (i.e. creates a plurality of process module groups within the one process module))
a process module logic entity, provided by the engineering tool, associated with the at least one process module; and (Hoernicke; at least paragraph [0009]; disclose a micro controller (i.e. includes the process module logic entity) that is mounted to each process module)
a display configured to provide a graphical user interface, (Hoernicke; at least paragraph [0030]; disclose operator screen display (7))
wherein the engineering tool is configured to create and transfer a target-specific control code to the first process module that considers code execution properties of the first process module, and to create and transfer a target-specific control code to the second process module that considers code execution properties of the second process module; (Hoernicke; at least paragraph [0037]; disclose wherein the micro controller executes software to generate control groups V1.1 to V1.n (i.e. first and second process module) and wherein the generated code provides specific and unique control execution properties (i.e. establishes which devices are controlled by each group) to each generated control group)
wherein the process control system is configured to communicate with the at least one process module via the process module interface, and (Hoernicke; at least paragraph [0010]; disclose wherein the process modules are connected to the central process control system via an interface)
wherein the process module logic entity provides a control logic of the at least one process module. (Hoernicke; at least paragraph [0009]; disclose wherein the micro controller contains the control logic, parameters, identification information, etc. used for identifying and controlling the various controlled devices of the associated process module).
Hoernicke appears silent on; wherein the engineering tool is configured to create an interface specification or interface description for the first process module that comprises a specification of a process module interface of the first process module, and to create an interface specification or interface description for the second process module that comprises a specification of a process module interface of the second process module,
wherein the control logic including a mapped process value of the at least one process module is presented via the graphical user interface.
However, Thompson teaches; wherein the engineering tool is configured to create an interface specification or interface description for the first process module that comprises a specification of a process module interface of the first process module, and to create an interface specification or interface description for the second process module that comprises a specification of a process module interface of the second process module, (Thompson; at least Fig. 4; column 6, lines 23-40; disclose a method in which two devices or groups of devices (i.e. process modules of Hoernicke) and wherein the devices each generate random numbers, compare the numbers, and the device with the highest value is designated as a “master” device and the other is designated as a “slave” device and wherein the designation as master and slave is interpreted as establishing an interface description)
Hoernicke and Thompson are analogous art because they are from the same field of endeavor or similar problem solving area, of modular control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining an interface description as taught by Thompson with the known system of a modular process control system as taught by Hoernicke to yield the known results of efficient process production and control. One would be motivated to combine the cited references in order to provide a way to provide a means for establishing higher data transmission rates between devices as taught by Thompson (column 3, lines 20-23). 
The combination of Hoernicke and Thompson appear to be silent on; wherein the control logic including a mapped process value of the at least one process module is presented via the graphical user interface.
However, Law teaches; wherein the control logic including a mapped process value of the at least one process module is presented via the graphical user interface. (Law; at least Fig. 5; paragraphs [0063]-[0064]; disclose a display presented on a user interface for use by an operator, of process control logic (i.e. discloses the specific input/output logic blocks along with cause/effect blocks for breaking down the specific control functionality of the control module) for a mapped value associated with a specific control module and wherein the reference of Hoernicke explicitly teaches displaying the resulting values of the process modules).
Hoernicke, Thompson, and Law are analogous art because they are from the same field of endeavor or similar problem solving area, of process control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of displaying process control logic of a particular control module as taught by Law with the known system of a modular process control system as taught by Hoernicke and Thompson to yield the known results of efficient process production monitoring and control. One would be motivated to combine the cited references in order to provide a way for users to view the current logic associated with a control module as well as provide a more effective means for allowing a user to update the control module as taught by Law (paragraph [0063]). 

Regarding Claim 2; the combination of Hoernicke, Thompson, and Law further teach; The apparatus of claim 1, wherein the process module logic entity comprises a control logic description contained in or linked to a module type package for a respective process module. (Hoernicke; at least paragraph [0009]; disclose wherein each micro controller includes module description data linked to its respective process module).

Regarding Claim 3; the combination of Hoernicke, Thompson, and Law further teach; The apparatus of claim 1, wherein the process module logic entity is configured to provide the control logic of the at least one process module to the process control system, to an analysis system linked with the process control system, or to an orchestration system linked to the process control system or running the process control system. (Hoernicke; at least paragraph [0009]; disclose wherein the micro controller transmits identification and control parameter data for controlling the process module to a central process control system).

Regarding Claim 5; the combination of Hoernicke, Thompson, and Law further teach; The apparatus of claim 1, wherein the control logic is control code agnostic, and wherein the control logic does not depend on a certain type or format of target-specific control code for the at least one process module. (Hoernicke; at least paragraphs [0010] and [0022]; disclose wherein the control code is generated by the micro controller itself and not reliant on outside code sources for controlling the process module and further the micro controller is able to detect which devices certain signals belong to and is able to generate the required control signals (i.e. the micro controller does not care about certain type or format as it is able to generate the required format based on the detection) for the identified devices).

Regarding Claim 7; the combination of Hoernicke, Thompson, and Law further teach; The apparatus of claim 1, wherein the process control system is executed on a system different from an orchestration system, typically a standalone computer or server, or wherein at least a part of the process control system is executed as a cloud computing- based service. (Hoernicke; at least paragraph [0009]; wherein the system is controlled by the standalone central process control system).

Regarding Claim 8; Hoernicke teaches; A method, comprising: 
configuring by an engineering tool at least one process module, the at least one process module comprising a first process module and a second process module;  (Hoernicke; at least paragraphs [0009] and [0037]; disclose a plurality of interconnected process modules and wherein each process module includes a plurality of control objects in which the micro controller creates various groups of control object groups V1.1 to V1.n (i.e. creates a plurality of process module groups within the one process module))
providing by the engineering tool a process module logic entity, the process module logic entity being associated with the at least one process module; (Hoernicke; at least paragraph [0009]; disclose a micro controller (i.e. includes the process module logic entity) that is mounted to each process module)
creating and transferring by the engineering tool a target-specific control code to the first process module that considers code execution properties of the first process module; creating and transferring by the engineering tool a target-specific control code to the second process module that considers code execution properties of the second process module; (Hoernicke; at least paragraph [0037]; disclose wherein the micro controller executes software to generate control groups V1.1 to V1.n (i.e. first and second process module) and wherein the generated code provides specific and unique control execution properties (i.e. establishes which devices are controlled by each group) to each generated control group)
wherein the process module logic entity provides a control logic of the at least one process module, (Hoernicke; at least paragraph [0009]; disclose wherein the micro controller contains the control logic, parameters, identification information, etc. used for identifying and controlling the various controlled devices of the associated process module).
Hoernicke appears to be silent on; creating by the engineering tool an interface specification or interface description for the first process module that comprises a specification of a process module interface of the first process module; creating by the engineering tool an interface specification or interface description for the second process module that comprises a specification of a process module interface of the second process module, wherein a process control system is configured to communicate with the at least one process module via the process module interfaces, 
and wherein the method further comprises: mapping at least one process module value obtained through one of the process module interfaces to a corresponding part of one of the control logics of the at least one process module; and presenting the control logic of the at least one process module including the mapped process module value via a graphical user interface.
However, Thompson teaches; creating by the engineering tool an interface specification or interface description for the first process module that comprises a specification of a process module interface of the first process module; creating by the engineering tool an interface specification or interface description for the second process module that comprises a specification of a process module interface of the second process module, wherein a process control system is configured to communicate with the at least one process module via the process module interfaces, (Thompson; at least Fig. 4; column 6, lines 23-40; disclose a method in which two devices or groups of devices (i.e. process modules of Hoernicke) and wherein the devices each generate random numbers, compare the numbers, and the device with the highest value is designated as a “master” device and the other is designated as a “slave” device and wherein the designation as master and slave is interpreted as establishing an interface description)
Hoernicke and Thompson are analogous art because they are from the same field of endeavor or similar problem solving area, of modular control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining an interface description as taught by Thompson with the known system of a modular process control system as taught by Hoernicke to yield the known results of efficient process production and control. One would be motivated to combine the cited references in order to provide a way to provide a means for establishing higher data transmission rates between devices as taught by Thompson (column 3, lines 20-23). 
The combination of Hoernicke and Thompson appear to be silent on; and wherein the method further comprises: mapping at least one process module value obtained through one of the process module interfaces to a corresponding part of one of the control logics of the at least one process module; and presenting the control logic of the at least one process module including the mapped process module value via a graphical user interface.
However, Law teaches; and wherein the method further comprises: mapping at least one process module value obtained through one of the process module interfaces to a corresponding part of one of the control logics of the at least one process module; and presenting the control logic of the at least one process module including the mapped process module value via a graphical user interface. (Law; at least Fig. 5; paragraphs [0063]-[0064]; disclose a display presented on a user interface for use by an operator, of process control logic (i.e. discloses the specific input/output logic blocks along with cause/effect blocks for breaking down the specific control functionality of the control module) for a mapped parameter associated with a specific control module and wherein the reference of Hoernicke explicitly teaches displaying the resulting values of the process modules).
Hoernicke, Thompson, and Law are analogous art because they are from the same field of endeavor or similar problem solving area, of process control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of displaying process control logic of a particular control module as taught by Law with the known system of a modular process control system as taught by Hoernicke and Thompson to yield the known results of efficient process production monitoring and control. One would be motivated to combine the cited references in order to provide a way for users to view the current logic associated with a control module as well as provide a more effective means for allowing a user to update the control module as taught by Law (paragraph [0063]). 

Regarding Claim 10; the combination of Hoernicke, Thompson, and Law further teach; The method of claim 8, further comprising: identifying a state of the at least one process module in a state model using the process module value as an identified state; and presenting the identified state. (Hoernicke; at least paragraphs [0021] and [0030]; disclose wherein the process module determines states of controlled objects (i.e. inactive-state) and wherein the modules transmit determined data to be displayed on an operator interface).

Regarding Claim 11; the combination of Hoernicke, Thompson, and Law further teach; The method of claim 8, wherein a respective process module value or respective process module values is or are mapped to a corresponding part of the control logic of multiple or all of the plurality of process modules, and wherein the control logic of multiple or all process modules is presented. (Hoernicke; at least Fig. 1; paragraph [0030]; disclose wherein the system includes a plurality of control modules 2.1-2.n connected and wherein each module provides virtual control object and associated control parameter information to the central process control system and wherein the plurality of virtual objects are mapped and displayed on a corresponding display (7) of the system).

Regarding Claim 12; Hoernicke teaches; and according to the determined process module interface degree, implementing control functions corresponding to the control logic of the at least one process module in the process control system. (Hoernicke; at least paragraph [0009]; disclose wherein the module is connected to a plurality of physical components that are controlled by the control module according to provided control logic)
Hoernicke appears silent on; The method of claim 8, further comprising: determining a process module interface degree of the at least one process module as a determined process module interface degree;
and according to the determined process module interface degree, implementing control functions corresponding to the control logic of the at least one process module in the process control system.
However, Thompson teaches; The method of claim 8, further comprising: determining a process module interface degree of the at least one process module as a determined process module interface degree; (Thompson; at least Fig. 4; column 6, lines 23-40; disclose a method in which two devices (i.e. process modules of Hoernicke) and wherein the devices each generate random numbers, compare the numbers, and the device with the highest value is designated as a “master” device and the other is designated as a “slave” device and wherein the degree of interface is being interpreted as a devices degree of designation or responsibility. As such, the master device would be interpreted as having a higher degree of interface as its responsibility is to control all connected slave devices)
and according to the determined process module interface degree, implementing control functions corresponding to the control logic of the at least one process module in the process control system. (Thompson; at least column 2, lines 1-3; disclose wherein the master device send control signals to control the slave device).
Hoernicke, Thompson, and Law are analogous art because they are from the same field of endeavor or similar problem solving area, of modular control systems.
it would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining a degree of interface as taught by Thompson with the known system of a modular process control system as taught by Hoernicke and Law to yield the known results of efficient process production and control. One would be motivated to combine the cited references in order to provide a way to provide a means for establishing higher data transmission rates between devices as taught by Thompson (column 3, lines 20-23). 

Regarding Claim 13; the combination of Hoernicke, Thompson, and Law further teach; The method of claim 12, wherein at least one process module of the at least two process modules has a basic interface function, wherein at least one process module of the at least two process modules has an extended interface function, wherein a basic interface function requires that the control functions corresponding to the control logic of the process module are implemented in the process control system and an extended interface function requires that the process module itself provides control functions, and wherein a process module logic entity is only provided for the process module or process modules having the basic interface function. (Thompson; at least column 3, lines 4-10; column 6, lines 23-40; disclose wherein the system contains at least two devices (i.e. process modules of Hoernicke) and wherein one device is established as a master and the other device is designated as a slave. The master is being interpreted to have extended functionality in that it provides multiple control and data commands to the slave device which is being interpreted to have the basic functionality of merely actuating per the received commands. Further, the designated slave devices which have the basic interface function will receive control commands from a central system and wherein the master device which is designated as the extended interface function generates control commands from within itself).

Regarding Claim 14; the combination of Hoernicke, Thompson, and Law further teach; One or more non-transitory computer-readable mediums having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed, facilitate the method of claim 8. (Hoernicke; at least Fig. 1; paragraph [0030]; disclose a central process control system (i.e. computer/controller) which contains an operator display screen for displaying the controlled devices and associated operating parameters of the plurality of devices connected to the plurality of control modules).

Regarding Claim 15; the combination of Hoernicke, Thompson, and Law further teach; A data processing device for providing a computer-assisted diagnosis procedure or a computer-assisted configuration procedure of the apparatus of or of a model of the apparatus of claim 1, comprising: a human machine interface configured to present, using a graphical user interface, the control logic of the at least one process module of the apparatus or model in a diagnosis procedure or in a configuration procedure. (Hoernicke; at least Figs. 1 and 2e; paragraph [0030]; disclose an operator display for showing a configuration layout of a plurality of connected controlled devices connected to various control modules that allow the operator to monitor associated control/operating parameters of the controlled devices).

Regarding Claim 16; the combination of Hoernicke, Thompson, and Law further teach; The apparatus of claim 7, wherein the process control system is executed on a standalone computer or server different from the orchestration system. (Hoernicke; at least paragraph [0009]; wherein the system is controlled by the standalone central process control system).

Regarding Claim 17; the combination of Hoernicke, Thompson, and Law further teach; The method of claim 8, wherein the procedure comprises a diagnosis procedure or a configuration procedure. (Hoernicke; at least paragraph [0009]; disclose wherein the uploaded control logic includes executing a configuration procedure of generating virtual control objects and group control objects and once completed, sending identification data and control parameters for controlling the objects by a central process control system).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoernicke (EP 3,318,935) in view of Thompson (US Patent 6,192,397) in view of Law et al. (US PGPUB 20180114414) in further view of Cachapa et al. (US PGPUB 20130178970).

Regarding Claim 6; the combination of Hoernicke, Thompson, and Law further teach; 
wherein the orchestration system is configured to link a plurality of process modules to one another to obtain a combination of respective services of the plurality of process modules. (Hoernicke; paragraph [0030]; disclose a system and method for linking a plurality of process modules to one another which provides a combination of the respective services each process module provides)
the combination of Hoernicke, Thompson, and Law appear to be silent on; The apparatus of claim 1, wherein the process control system is part of an orchestration system for a modular plant, and
However, Cachapa teaches; The apparatus of claim 1, wherein the process control system is part of an orchestration system for a modular plant. (Cachapa; at least paragraphs [0024]-[0027]; disclose an orchestration system for implementation within a process control system and wherein the orchestration can be utilized for implementing the modular process control system as taught by Hoernicke and Thompson)
Hoernicke, Thompson, Law, and Capacha are analogous art because they are from the same field of endeavor or similar problem solving area, of process control systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of utilizing an orchestration system as taught by Capacha with the known system of a modular process control system as taught by Hoernicke, Thompson, and Law to yield the known results of efficient process production and control. One would be motivated to combine the cited references in order to provide a way to improve system performance and energy efficiency as taught by Capacha (paragraph [0010]). 

Response to Arguments
Applicant’s arguments, see pages 6-9, filed 8/31/2022, with respect to the rejection(s) of claim(s) 1 and 8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hoernicke (EP 3,318,935) in view of Thompson (US Patent 6,192,397) in view of Law et al. (US PGPUB 20180114414).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nixon et al. (US Patent 7,783,370): disclose a system and method for configuring displays for process modules in a process plant.

Belvins et al. (US Patent 7,110,835): disclose a system and method for creating displays of a process plant, including modeling the logic of process modules in the plant. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117